Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ a multi-curtain assembly having a plurality of adjacent curtain segments of a retractable curtain”. It is unclear how there can be a plurality of curtain segments of a singular retractable curtain. This language is confusing. 
Claim 1 recites “a first portion” and  “the first fastener portion”. Examiner presumes these are referring to the same element. 
Claim 1 recites “a second portion” and “the second fastener portion”. Examiner presumes these are referring to the same element. 
Claim 1 recites “a seam” in line 11 and “a seam” in line 17. Examiner presumes lines 17 should read – the seam --. 
Claim 3 recites “the first one of said plurality of curtain segments”. There is insufficient antecedent basis for “said plurality of curtain segments” in the claim. Examiner presumes this should read – the first curtain segment –
Claim 4 recites “the synchronizing mechanism is configured to synchronize plural instances of the motor for synchronous driving”. It is unclear what exactly this means and how it is achieved. It is unclear what “plural instances of the motor” is. 
Claim 8 recites “Wherein the leading edge of each curtain segment is attached to a bottom bar.” Examiner presumes this should read – Wherein the leading edge of each curtain segment is attached to a respective bottom bar. --  
Claim 9 recites “the barrel assembly”, while claim 1 recites each curtain unwinds from “a respective barrel assembly”. This is confusing since claim 1 recites multiple barrel assemblies and claim 9 recites a singular barrel assembly having multiple barrel assemblies. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota JP2005188149 in view of Murayama et al JP2002309870.
In regard to claim 1, with reference to Figures 11 and 16, Kubota ‘149 discloses a multi-curtain assembly having a plurality of adjacent curtain segments of a retractable curtain, positioned in a structure, comprising: 
A first curtain segment (3) and a second curtain segment (7), each curtain segment having a leading edge configured to extend between opened and closed positions by winding on and unwinding from a respective barrel assembly (2 and 6), and having side edges proximate to each other.
An edge fastener (11)(12) having a first portion (11) arranged on the side edge of the first curtain segment (3), and a second portion (12) on the side edge of the second curtain segment (7), the first fastener portion (11) of the first curtain segment (3) being connectable to the second fastener portion (12) of the second curtain segment (7) to align the side edges with respect to each other and to produce a seam as the first and second curtain segments are moved to their closed positions along a first direction.
An overlap material (22) arranged proximate adjacent edges of the first and second curtain segments (3)(7), the overlap material (22) comprising an overlap region.
A motor (5) for driving one or more of the barrel assemblies (2)(6)
A synchronizing mechanism (24)(25) configured to ensure synchronization between the barrel assemblies (2)(6).
Kubota ‘149 fails to disclose:   
An overlap fastener comprising aligning portions configured to align with each other as the side edges are brought into alignment by the edge fastener, and to releasably attach the aligning portions to one another, in the overlap region portions, to cause masking of at least one side of a seam of the edge fastener as the first portion and second portion of the edge fastener are connected to each other.
With reference to Figures 5-9, Murayama et al ‘870 discloses: 
An overlap fastener (at 50) comprising aligning portions (of 36 and 37, denoted by the length defined by W) configured to align with each other as the side edges are brought into alignment, and to releasably attach the aligning portions to one another, in the overlap region portions, to cause masking of at least one side of a seam of the edge fastener as the first portion and second portion of the edge fastener are connected to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an overlap fastener as taught by Murayama et al ‘870 in order to further help prevent smoke from passing between the curtains. (paragraph [0045] of Murayama et al ‘870 translation)
In regard to claim 2, Kubota ‘149 as modified by Murayama et al ‘870 discloses; 
An engagement mechanism (60, Murayama et al ‘870) positioned proximate a front side and a rear side of the curtain segments (3,7 Kubota ‘149) at the side edges proximate the edge fastener (11,12 Kubota ‘149), and at a relative spacing with respect to the rear and front sides, the engagement mechanism (60, Murayama et al ‘870) causing the aligning portions of the overlap fastener (50, Murayama et al ‘870) in the overlap region to move towards each other as the first portion and second portion of the edge fastener are connected to each other.  
In regard to claim 3, Kubota ‘149 discloses:
Wherein the synchronizing mechanism (24)(25) comprises a curtain driving interface configured to pass along a rotational barrel driving force from the barrel assembly (2) of the first curtain segment (3).  
In regard to claim 4, Kubota ‘149 discloses:
Wherein the synchronizing mechanism (24)(25) is configured to synchronize plural instances of the motor for synchronous driving of plural barrel assemblies.  (The mechanism of Kubota is the same as applicant’s, thus it must be configured to synchronize plural motors as claimed.) 
In regard to claim 5, Kubota ‘149 as modified by Murayama et al ‘870 disclose: 
Wherein the engagement mechanism (60, Murayama et al ‘870) comprises at least one wheel configured to apply pressure in the overlap region (of 22, Kubota ‘149) to the aligning portions of the overlap fastener (50, Murayama et al ‘870).  
In regard to claim 6, Kubota ‘149 discloses: 
The edge fastener (11)(12) comprises a zipper, and wherein upon a deployment of the curtain assemblies, the zipper automatically connects adjacent edges of the curtain segments.  
In regard to claim 9, Kubota ‘149 discloses:
Wherein the barrel assembly comprises a first barrel assembly (2) for deploying the first curtain segment (3) and a second barrel assembly (6) for deploying the second curtain segment (7).  
In regard to claim 10, Kubota ‘149 discloses: 
Wherein the first and second barrel assemblies (2,6) are deployed synchronously with each other (via 24,25).  
In regard to claim 11, Kubota ‘149 as modified by Murayama et al ‘870 disclose: 
Wherein the aligning portions of the overlap fastener (50, Murayama et al ‘870) comprise hook and loop fasteners.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota JP2005188149 and Murayama et al JP2002309870 as applied to claim 1 and further in view of Krantz-Lilienthal et al CA3003114.
In regard to claim 7, Kubota ‘149/Murayama et al ‘870 disclose: 
Wherein each barrel assembly (2,6 Kubota ‘149) comprises a collector barrel. 
Kubota ‘149/Murayama et al ‘870 fail to disclose:
Wherein each barrel assembly comprises a leveling barrel and a collector barrel, the curtain passing over the leveling barrel before being wound on the collector barrel.  
Krantz-Lilienthal et al ‘114 disclose:
Wherein each barrel assembly comprises a leveling barrel (150) and a collector barrel (138), the curtain (134) passing over the leveling barrel (150) before being wound on the collector barrel (138).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kubota ‘149/Murayama et al ‘870 to include a leveling barrel as taught by Krantz-Lilienthal et al ‘114 in order to provide greater control and consistency of placing the covering material and improve aesthetics. (paragraph [0049]) 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota JP2005188149 and Murayama et al JP2002309870 as applied to claim 1 and further in view of Smith 8,235,086.
In regard to claim 8, Kubota ‘149/Murayama et al ‘870 fail to disclose: 
Wherein the leading edge of each curtain segment is attached to a bottom bar.  
Smith ‘086 discloses: 
Wherein the leading edge of each curtain segment (14,16) is attached to a bottom bar (26,25).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to attach each curtain segment to a bottom bar as taught by Smith ‘086 in order to help keep the curtain segments pulled downward and taut. (column 4, lines 16-17)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota JP2005188149 and Murayama et al JP2002309870 as applied to claim 1 and further in view of Coenraets 6,962,188.
In regard to claim 12, Kubota ‘149 as modified by Murayama et al ‘870 disclose:
The aligning portions of the overlap fasteners (50, Murayama et al ‘870) comprise hook and loop fasteners. 
Murayama et al ‘870 fail to disclose: 
The aligning portions of the overlap fastener comprise magnetic portions.  
Coenraets ‘188 discloses:
Fasteners comprising hook and loop or magnetic portions (column 7, lines 52-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kubota ‘149/Murayama et al ‘870 to use magnetic fasteners instead of hook and loop fasteners as taught by Coenraets ‘188 since such are known as alternative means of fastening elements together. Magnets such as rare earth magnets would provide a very strong and secure connection, yet still be releasable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634